This matter is transferred to the Appellate Term, First Judicial Department, for consideration of defendant’s appeal. Defendant was initially charged with, and subsequently convicted of, operating a motor vehicle while under the influence of alcohol or drugs in violation of Vehicle and Traffic Law § 1192 (1), a traffic infraction. The case was tried in the Criminal Court of the City of New York, Bronx County. Accordingly, Appellate Term has the exclusive jurisdiction to hear this appeal (CEL 450.60 [4]).
Concur — Andrias, J.P., Nardelli, Catterson, Acosta and De-Grasse, JJ.